Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Richard William Kell		:
Application No. 16/392,931			:		Decision on Petitions
Filing Date: April 24, 2019			:				
Attorney Docket No. 1003462-000553	:

This is a decision on the renewed under 37 C.F.R. § 1.137(a) filed June 30, 2020, to revive the application.

The renewed petition under 37 C.F.R. § 1.137(a) is granted.

The Office issued a Notice Requiring Inventor’s Oath or Declaration on August 29, 2019.  

The issue fee was paid on November 26, 2019.

A proper oath, declaration, or substitute statement was not filed for the inventor on or before the date the issue fee was paid   As a result, the application became abandoned on November 27, 2019.

The Office issued a Notice of Abandonment on December 9, 2019.

A petition under 37 C.F.R. § 1.137(a) was filed on December 16, 2019.  The Office issued a decision dismissing the petition on May 4, 2020.  The decision states,

The petition is accompanied by a substitute statement.  The name listed for the applicant and the assignee in the substitute statement is not identical to the name of record for the applicant and the assignee.  Specifically, the name listed in the substitute statement is Valinge Innovation A, and the name of record is Välinge Innovation AB.  Therefore, the substitute statement filed with the petition is unacceptable.

The renewed petition and a proper substitute statement were filed on June 30, 2020.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

The Office of Data Management will be informed of the instant decision, and the application will be prepared for issuance as a patent in due course. 
Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions